Trippe, Judge.
1. The, vendee was not entitled to possession until he paid the vendor the sum of $1,000 00, The' contract of purchase and sale was absolute. Notes for the purchase money were given, dated October 31st, 1870, and the first, for $1,000 00, was due December 25th, 1870. The purchaser had no legal right to demand a rescisión of the trade, nor did he make any proposition to the plaintiff which he was bound to accept. Two days before the first note was due, the vendor told him he could go into possession then if he would pay $400 00, and should have ample time to pay the balance. ■ The payment was made and possession delivered. Suit was brought on the note fifteen months afterwards. If giving possession and an indulgence of fifteen months on the balance of $600 00 due on the debt was not amply complying with the agreement, and a satisfaction for .the payment of $400 00 two days before it was due, it would be hard to conceive what would be. Besides, it does not appear that the payment of the $40,0 00 two days before it was due, was made a consideration of the promise. The interview between the parties seems to have been at the instance of the purcháser, and from the terms of the plea it rather appears that instead of the two days being a part of the contract or in any way affecting it, the proposition was that if, instead of paying the $1,000 00, according to the terms of the note and bond, the debtor would pay *69$400 00, lie should have possession, and the indulgence promised was a gratuity. If the note had been due on the 23d of December — the day the $400 00 was paid — instead of the 25th, then there could have been no consideration for the promise. "We do not construe the plea to say that the payment of the money in advance of its being due, was a part of the contract, but it resulted from the fact that the purchaser happened to have the interview on that day. What would have been the law of the case provided there had been a contract for indulgence for a valuable consideration, it is not necessary to say.
2. The whole land sold — especially if it be in one body and for a specific price, and bond for titles be given — is bound for the payment of the purchase money, and the purchaser, on account of a partial payment, has no. right to claim a homestead in the land to that extent, or in the proportion which 'the payment bears to the whole purchase money. Nor does the fact that the purchaser has made improvements on the land, and that it has depreciated in value'below the amount of the unpaid balance, affect the question. The vendor does not warrant against depreciation. The purchaser risks that. If the land advances in value it is his gain, if it declines he suffers the loss.
3. There was no error in the court in permitting the verdict to be corrected or amended under the facts of the ease: See Jackson vs. Jackson, 40 Georgia, 153, and Doster & Turner vs. Brown & Warner, decided at the present term.
Judgment affirmed.